DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  In claim 4, line 2, ‘generating the the sequence” should read as “generating the sequence”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, “non-braided” renders the claims indefinite, because the scope of “non-braided” cannot be ascertained.  This is a negative limitation and it would appear that any fiber structure which is not “braided” would fall within the scope of the claim.  For example, twisted fibers, interlaced fibers, woven fibers, or entangled fibers all may 
	In claim 1, “its own main direction” renders the claim indefinite.  It is unclear to what “its” refers, and the “own main” direction is unclear.  It is unclear whether another direction which is not the “main” direction is implied.
Regarding claims 1 and 13, the term "preferably " renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
	In claim 3, it is unclear to what “the first” (line 5) refers. That is, “the first” in line 5 should read as “the first direction” in order to clarify what “the first” is.
	In claim 4, “the liquid exiting said holes” and “the liquid entering said holes” lack proper antecedent basis. It is unclear what liquid is referred to, since the liquid was not previously set forth as exiting or entering the holes.
	Similarly, in claim 5, “the liquid exiting said holes” and “the liquid entering said holes” lack proper antecedent basis. It is unclear what liquid is referred to, since the liquid was not previously set forth as exiting or entering the holes.
	In claims 7-11, line 2, “wherein it comprises” renders the claim indefinite, since it is not clear to what “it” refers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002227053 in view of Abe et al (US 4,495,017).
JP 2002227053 discloses a method for spreading a tow of textile non-braided filaments comprising the following steps: providing a tow of textile non-braided filaments (F(2) in Fig. 1; see English language translation submitted with IDS of 07/18/2019, paragraphs 0003, 0007, 0015, 0025) extending along its own main direction (see Fig. 1) and having a section transverse to said main direction with a predetermined thickness and a predetermined width [0003, 0015,0025; Table 1]; feeding the tow along a travel path (see Fig. 1); spreading the tow in order to increase its width and reduce its thickness [0003, 0007, 0015, 0025, 0063; Table 1] defining a spread tow; wherein said step of spreading the tow comprises: immersing the tow of textile non-braided filaments in a bath (tank 3); generating in the bath (3) a sequence of transverse waves crossing 
JP 2002227053 discloses that the predetermined (initial) width is at least 0.7 cm (see 6mm disclosed in paras. 0003, 0015, 0025 and see 7mm disclosed in Table 1), but does not specifically disclose the width as being at least 1 cm, as recited in claim 1.  It is within the routine skill in the art, however, to select the optimal width for the initial tow as required by the product to be formed and as necessary based on optimal processing conditions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a tow width of at least 1 cm for the initial tow in the method of JP 2002227053, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	JP 2002227053 does not disclose that the tow entering the bath and/or the spread tow extracted from the bath is/are unsized, as recited in claim 1. JP2002227053 does disclose that the filaments can move freely during spreading when the adhesion of the sizing agent is low and the adhesion amount is relatively small [0010].  Abe discloses a method of spreading fiber bundles wherein the fiber bundles have a sizing agent thereon prior to spreading, however during the spreading step, a solvent is applied to the fiber bundle to remove the sizing agent (col. 3, line 56 through col. 4, line 23; col. 5, lines 9-11; col. 10, lines 37-38 and 64-65).  The sizing agent is dissolved by the solvent (col. 3, lines 62-64), i.e. softened, or “removed”, in order to release the 
	Regarding claim 2, the method of JP 2002227053 uses an ultrasonic generator 18 to create waves [0009-0010, 0035-0038]. The “vibration effect applied by ultrasonic waves” forms a “stirring” of the bath in the proximity of the tow, as in claim 2. 
	Regarding claim 3, the step of generating the sequence of waves comprises generating, alternately, a succession of first waves crossing the tow in a first direction  and a succession of second waves crossing the tow in a second direction opposite the first; both said first and second directions being transverse to the main direction and width of the tow (the ultrasonic waves of JP 2002227053 would form first and second waves as in claim 3; see paras. 0009-0010 and 0035-0042).
 	Regarding claim 7, the method of JP 2002227053 comprises a plurality of said spreading steps carried out in succession (by each of the rollers 19a, 19b, 19c, 19d) each spreading step comprising an immersion in a bath (tank 3) and the generation of a sequence of waves (within tank 3); see Fig. 4 and paras. 0009-0010, 0017, 0035-0036 and 0040-0042. 
Regarding claim 8, the method of JP 2002227053 comprises a step of providing a coil (at bobbin 70) constituted by said tow (2) of textile non-braided filaments wound 
Regarding claim 9, the method of JP 2002227053 comprises a step of drying the spread tow following said spreading step (at dryer 12; Fig. 1; para. 0061).
Regarding claim 10, the method of JP 2002227053 comprises a step of winding the spread tow to provide a spread coil (see winding bobbin 130; Fig. 1; para. 0061).
	Regarding claim 11, JP 2002227053 discloses that the spread filaments are used to form a composite [0003], thus necessarily including coupling of the spread filaments to a sheet or film (or a matrix, which is considered to be a sheet within the scope of claim 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wind up the composite after formation thereof, in order to provide convenient storage thereof, as is well known in the art.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002227053 in view of Abe et al (US 4,495,017), in further view of JP 2010084236.
	Regarding claims 4-6, JP 2002227053 modified in view of Abe does not disclose use of a support having through holes, and pumping of liquid through the holes to form waves, using a lobed roller as in claims 4-6.  Rather, JP 2002227053 spreads the fiber using a spreading with waves creating by an ultrasonic wave generator.  
	JP 2010084236 discloses use of a spreader as in claims 4-6, in a method of spreading fibers (see English language translation provided with IDS of 07/18/2019; para. 0018).  Per claim 4, the spreading in the method of JP 2010084236 comprises generating a the sequence of waves [0018, 0022] comprising feeding the fiber along the .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002227053 in view of Abe et al (US 4,495,017), in further view of EP 2151517.
Regarding claim 12, JP 2002227053 modified in view of Abe does not disclose that the tow entering the bath is unsized.  It is well known, however, to perform a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose spreading of filaments which are unsized or removing size during spreading, as well as spreading mechanisms similar to that of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732